                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF IDAHO




JODI RUTH WILLIAMS,                                     Case No.: 4:17-cv-00413-REB

         Petitioner,                                    MEMORANDUM DECISION AND
                                                        ORDER
         vs.

CAROLYN W. COLVIN, Acting Commissioner of
Social Security,

         Respondent.


         Pending before the Court is Petitioner Jodi Ruth Williams’s Petition for

Review/Complaint (Docket No. 1), seeking review of the Social Security Administration’s

decision denying her application for Social Security Disability Insurance benefits and

Supplemental Security Income benefits. See generally Pet. for Review/Compl. (Docket No. 1).

This action is brought pursuant to 42 U.S.C. § 405(g). Having carefully considered the record

and otherwise being fully advised, the Court enters the following Memorandum Decision and

Order:

                            I. ADMINISTRATIVE PROCEEDINGS

         On December 24, 2013, Petitioner Jodi Ruth Williams (“Petitioner”) filed an application

for Title II disability insurance benefits and Title XVI supplemental security income, alleging

disability beginning March 25, 2011. Both claims were denied on March 20, 2014 and, again, on

reconsideration on July 18, 2014. On August 7, 2014, Petitioner timely filed a Request for

Hearing. On February 17, 2016, Administrative Law Judge (“ALJ”) Christopher Inama held a


MEMORANDUM DECISION AND ORDER - 1
hearing in Boise, Idaho, at which time Petitioner, represented by attorney Matt Steen, appeared

and testified. Impartial vocational expert, Anne T. Arrington, also appeared and testified.

       On March 24, 2016, the ALJ issued a Decision denying Petitioner’s claim, finding that

she was not disabled within the meaning of the Social Security Act. Petitioner timely requested

a review from the Appeals Council and, on August 9, 2017, the Appeals Council denied

Petitioner’s Request for Review, making final the ALJ’s decision.

       Having exhausted her administrative remedies, Petitioner timely filed the instant action,

arguing that “[t]he agency committed error of law by denying Appeals Council review of the

decision by the [ALJ], or otherwise to deny relief that was within the authority of the Appeals

Council”; “[Petitioner] is disabled”; and “[t]he conclusions and findings of fact of the

[Respondent] are not supported by substantial evidence and are contrary to law and regulation.”

Pet. for Review/Compl., p. 2 (Docket No. 1). Petitioner argues that the ALJ’s residual functional

capacity assessment (“RFC”) is unsupported by substantial evidence because the ALJ “failed to

provide manipulative limitations with the RFC that properly reflected [Petitioner’s] capacity to

finger, type, and use a computer mouse.” Pet.’s Brief, pp. 1, 8-13 (Docket No. 17). Petitioner

therefore requests that the Court either reverse the ALJ’s decision and find that she is entitled to

disability benefits or, alternatively, remand the case for further proceedings and award attorneys’

fees. See id. at p. 13; see also Pet. for Review/Compl., p. 2 (Docket No. 1).

                                 II. STANDARD OF REVIEW

       To be upheld, the Commissioner’s decision must be supported by substantial evidence

and based on proper legal standards. See 42 U.S.C. § 405(g); Matney ex. rel. Matney v. Sullivan,

981 F.2d 1016, 1019 (9th Cir. 1992); Gonzalez v. Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990).

Findings as to any question of fact, if supported by substantial evidence, are conclusive. See 42

U.S.C. § 405(g). In other words, if there is substantial evidence to support the ALJ’s factual

MEMORANDUM DECISION AND ORDER - 2
decisions, they must be upheld, even when there is conflicting evidence. See Hall v. Sec’y of

Health, Educ. & Welfare, 602 F.2d 1372, 1374 (9th Cir. 1979).

       “Substantial evidence” is defined as such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion. See Richardson v. Perales, 402 U.S. 389, 401

(1971); Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993); Flaten v. Sec’y of Health &

Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). The standard requires more than a scintilla

but less than a preponderance (see Sorenson v. Weinberger, 514 F.2d 1112, 1119 n. 10 (9th Cir.

1975); Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989)), and “does not mean a large or

considerable amount of evidence.” Pierce v. Underwood, 487 U.S. 552, 565 (1988).

       As to questions of fact, the Court’s role is to review the entire record to determine

whether it contains evidence allowing a reasonable mind to accept the conclusions of the ALJ.

See Richardson, 402 U.S. at 401; see also Matney, 981 F.2d at 1019. The ALJ is responsible for

determining credibility and resolving conflicts within the medical testimony (see Allen v.

Heckler, 749 F.2d 577, 579 (9th Cir. 1984)), resolving any ambiguities (see Vincent ex. rel.

Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984)), and drawing inferences logically

flowing from the evidence contained in the record (see Sample v. Schweiker, 694 F.2d 639, 642

(9th Cir. 1982)). Where the evidence is susceptible to more than one rational interpretation, the

reviewing court may not substitute its judgment or interpretation of the record for that of the

ALJ. See Flaten, 44 F.3d at 1457; Key v. Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985).

       As to questions of law, the ALJ’s decision must be based on proper legal standards and

will be reversed for legal error. See Matney, 981 F.2d at 1019. At the same time, the ALJ’s

construction of the Social Security Act is entitled to deference if it has a reasonable basis in law.

See id. However, reviewing federal courts “will not rubber-stamp an administrative decision that




MEMORANDUM DECISION AND ORDER - 3
is inconsistent with the statutory mandate or that frustrates the congressional purpose underlying

the statute.” See Smith v. Heckler, 820 F.2d 1093, 1094 (9th Cir. 1987).

                                        III. DISCUSSION

A.     Sequential Process

       In evaluating the evidence presented at an administrative hearing, the ALJ must follow a

sequential process in determining whether a person is disabled in general (see 20 C.F.R. §§

404.1520, 416.920) – or continues to be disabled (see 20 C.F.R. §§ 404.1594, 416.994) – within

the meaning of the Social Security Act.

       The first step requires the ALJ to determine whether the claimant is engaged in

substantial gainful activity (“SGA”). See 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA

is defined as work activity that is both substantial and gainful. “Substantial work activity” is

work activity that involves doing significant physical or mental activities. See 20 C.F.R. §§

404.1572(a), 416.972(a). “Gainful work activity” is work that is usually done for pay or profit,

whether or not a profit is realized. See 20 C.F.R. §§ 404.1572(b), 416.972(b). If the claimant

has engaged in SGA, disability benefits are denied, regardless of how severe her physical/mental

impairments are and regardless of her age, education, and work experience. See 20 C.F.R.

§§ 404.1520(b), 416.920(b). If the claimant is not engaged in SGA, the analysis proceeds to the

second step. Here, the ALJ found that Petitioner “has not engaged in substantial gainful activity

since March 25, 2011, the alleged onset date.” (AR 15).

       The second step requires a determination of whether the claimant has a medically

determinable impairment, or combination of impairments, that is severe and meets the duration

requirement. See 20 C.F.R. § 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or

combination of impairments is “severe” if it significantly limits an individual’s ability to perform

basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). An impairment or combination of

MEMORANDUM DECISION AND ORDER - 4
impairments is “not severe” when medical and other evidence establish only a slight abnormality

or a combination of slight abnormalities that would have no more than a minimal effect on an

individual’s ability to work. See 20 C.F.R. §§ 404.1521, 416.921. If there is no severe

medically determinable impairment or combination of impairments, benefits are denied. See 20

C.F.R. §§ 404.1520(c), 416.920(c). The ALJ found that Petitioner has the following severe

impairments: “osteoarthritis of the right hand and of the right knee.” (AR 15).

       The third step requires the ALJ to determine the medical severity of any impairments;

that is, whether the claimant’s impairments meet or equal a listed impairment under 20 C.F.R.

Part 404, Subpart P, Appendix 1. See 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

answer is yes, the claimant is considered disabled under the Social Security Act and benefits are

awarded. See 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant’s impairments neither meet

nor equal one of the listed impairments, the claimant’s case cannot be resolved at step three and

the evaluation proceeds to step four. See id. Here, the ALJ concluded that Petitioner’s above-

listed impairments, while severe, do not meet or medically equal, either singly or in combination,

the criteria established for any of the qualifying impairments. See (AR 17-18).

       The fourth step of the evaluation process requires the ALJ to determine whether the

claimant’s residual functional capacity (“RFC”) is sufficient for the claimant to perform past

relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). An individual’s RFC is

her ability to do physical and mental work activities on a sustained basis despite limitations from

her impairments. See 20 C.F.R. §§ 404.1545, 416.945. Likewise, an individual’s past relevant

work is work performed within the last 15 years or 15 years prior to the date that disability must

be established; also, the work must have lasted long enough for the claimant to learn to do the

job and be engaged in substantial gainful activity. See 20 C.F.R. §§ 404.1560(b), 404.1565,

416.960(b), 416.965. On this point, the ALJ concluded:

MEMORANDUM DECISION AND ORDER - 5
       After careful consideration of the entire record, I find the claimant has the residual
       functional capacity to perform sedentary work, as defined in 20 CFR 404.1567(a)
       and 416.967(a), with some exceptions. Specifically, the claimant is occasionally
       able to climb ramps and/or stairs, is never able to climb ladders, ropes, or scaffolds,
       is occasionally able to balance and crouch, is never able to kneel or crawl, is never
       able to perform forceful gripping, grasping, or torqueing with the right dominant
       upper extremity, and is frequently able to handle and finger with the right dominant
       upper extremity. The claimant must avoid concentrated exposure to extreme heat,
       cold and to hazards such as unprotected heights and dangerous machinery, and must
       avoid even moderate exposure to vibration.

(AR 18).

       In the fifth and final step, if it has been established that a claimant can no longer perform

past relevant work because of her impairments, the burden shifts to the Commissioner to show

that the claimant retains the ability to do alternate work and to demonstrate that such alternate

work exists in significant numbers in the national economy. See 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v), 404.1520(f), 416.920(f); see also Matthews v. Shalala, 10 F.3d 678, 681 (9th

Cir. 1993). If the claimant can do other work, she is not disabled; if the claimant is not able to do

other work and meets the duration requirement, she is disabled. Here, the ALJ found that

Petitioner can perform past relevant work as a graphic designer because such work does not

require the performance of work-related activities precluded by Petitioner’s RFC. See (AR 22-

23). Therefore, the ALJ concluded that Petitioner “has not been under a disability, as defined by

the Social Security Act, from March 25, 2011, through the date of this decision.” (AR 23).

B.     Analysis

       Petitioner disagrees with the ALJ’s determination that she “is frequently able to handle

and finger with the right dominant upper extremity” (AR 18), arguing that the “magnitude of

evidence” reveals that she can only “finger and handle less than frequently.” Pet.’s Brief, p. 10

(Docket No. 17); see also id. at p. 8 (“The record shows that [Petitioner’s] ability to perform

manipulative actions with her dominant hand is severely limited, and thus, she cannot frequently



MEMORANDUM DECISION AND ORDER - 6
use her hand as the RFC purports.”). In this respect, Petitioner argues that the ALJ erred in

improperly evaluating medical opinion evidence as well as her own symptom testimony, which

resulted in an erroneous RFC at step four of the sequential process and, in turn, a finding that

was not based on substantial evidence. Each of these arguments is addressed below.

       1.      Substantial Evidence Supports the ALJ’s Assessment of the Possibly Conflicting
               Medical Opinions

       The ALJ is responsible for resolving ambiguities and conflicts in the medical record. See

Magallanes, 881 F.2d at 750. While the medical opinion of a treating physician is entitled to

special consideration and weight, it is not necessarily conclusive. See Rodriguez v. Bowen, 876

F.2d 759, 761 (9th Cir. 1989). If the treating physician’s opinions are not contradicted by another

doctor, they may be rejected only for clear and convincing reasons. See Bayliss v. Barnhart, 427

F.3d 1211, 1216 (9th Cir. 2005); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Even if the

treating physician’s opinions are contradicted by another doctor, they can only be rejected if the

ALJ provides specific and legitimate reasons for doing so, supported by substantial evidence in

the record. See id. A lack of objective medical findings, treatment notes, and rationale to

support a treating physician’s opinions is enough reason for rejecting that opinion. See

Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir. 2012); Tonapetyan v. Halter, 242 F.3d 1144,

1149 (9th Cir. 2001). Additionally, the ALJ may discount physicians’ opinions based on internal

inconsistencies, inconsistencies between their opinions and other evidence in the record, or other

factors the ALJ deems material to resolving ambiguities. See Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 601-02 (9th Cir. 1999).

       Here, Petitioner takes issue with the ALJ’s analysis of her RFC, arguing that, in accepting

the opinions of non-examining State Agency medical consultants, the ALJ ignored the opinions

of Ralph D. Heckard, M.D. and Janet King, FNP which “fully show[ ] that [she] had a



MEMORANDUM DECISION AND ORDER - 7
debilitating impairment in her right, dominant, hand.” Pet.’s Brief, pp. 8-12 (Docket No. 17).

Petitioner’s arguments are misplaced for the following reasons.

       First, as noted by the ALJ, Petitioner was scheduled for a medical consultative

examination with Dr. Heckard on February 26, 2014 because of the “minimal records”

reflecting Petitioner’s complaints. (AR 20). And, while Dr. Heckard concluded that Petitioner

“has findings at the right dominant wrist and hand of De Quervain’s tenosynovitis” (AR 447), it

cannot then be said – as Petitioner attempts to do here – that she “cannot logically handle and

finger frequently.” Pet.’s Brief, p. 9 (Docket No. 17). That is, more must be done to connect a

finding of De Quervain’s tenosynovitis on the one hand, and Petitioner’s alleged inability to

frequently handle and finger with her right upper extremity on the other hand. Without more, one

does not ipso facto equal the other. This is especially true when considering the balance of Dr.

Heckard’s findings (at least as to Petitioner’s wrist),1 including:

          “Muscle tone is intact and there is no measured asymmetry or atrophy of
           musculature.” (AR 445). Motor strength 5 out of 5 for right and left “wrist
           flexion-palmar flexion,” “finger abduction,” finger adduction,” and “grip
           strength.” Id.

          “Examination of the right wrist and hand demonstrates a positive Finkelstein
           test with flexion of the thumb. There is tenderness along the extensor pollicis
           longus but no swelling crepitus. The Tinel’s as the volar aspect of the wrist is
           negative. Wrist brace removed for examination.” Id.

          “The patient is able to lift and carry light objects. Digit-to-digit testing is
           accomplished slowly with the right but without difficulty or dyscoordination.
           Fine manual motor dexterity is intact, but slowed with the right.” Id.

          “[S]he has findings at the right dominant wrist and hand of De Quervain’s
           tenosynovitis. There is slowing of digit-to-digit and fine manual motor
           dexterity testing of the right had but functionality is intact.” (AR 447).



       1
          A significant portion of the medical record speaks to issues that are not relevant to the
instant action, namely conditions relating to Petitioner’s knee pain, reduced hearing,
hypertension, and a history of an isolated seizure attributable to acute alcohol withdrawal.

MEMORANDUM DECISION AND ORDER - 8
          “The remainder of the musculoskeletal examination reveals intact ranges of
           motions and strengths. There are no deficits of motor, sensory or reflex
           functions of the upper of lower extremities. There is no measured muscular
           asymmetry or atrophy.” Id.

          “The general medical examination reveals no evidence of acute or unstable
           chronic medical illness . . . .” (AR 448).

The ALJ took these components into account when comprehensively discussing Dr. Heckard’s

opinions and incorporating them into Petitioner’s RFC, ultimately stating:

       Although Dr. Heckard did not provide a function-by-function opinion regarding the
       claimant’s physical functioning or abilities, his right knee findings support that the
       claimant is reasonably precluded from kneeling or crawling, that she is limited to
       no more than occasional climbing or ramps and/or stairs, to no more than occasional
       balancing and crouching, and that she is precluded from performing forceful
       gripping, grasping, or torqueing with the right upper extremity. However, the
       claimant’s slowed manipulation but ability to do so without dyscoordination or
       significant difficulty, supports no greater limitation than frequently being able to
       handle and finger with the right upper extremity. Lastly, while Dr. Heckard noted
       that the claimant is able to walk, stand, and sit unassisted, I do not take this to mean
       that the claimant has no limitations in terms of being on her feet, as Dr. Heckard’s
       own findings support an assessment limiting the claimant to sedentary work
       activity, as right knee symptoms would reasonably be exacerbated with prolonged
       walking or standing. To the extent that Dr. Heckard’s statement could be
       interpreted to mean that the claimant has no limitations in terms of walking and
       standing, his statement is given partial weight.

(AR 21) (emphasis added). In other words, because Dr. Heckard’s opinions informed the ALJ’s

RFC determination, they are understood as consistent with each other – at least as to Petitioner’s

osteoarthritis of the right hand (the RFC is actually more restrictive than Dr. Heckard’s opinions

in other respects).

       Second, though Nurse Practitioner King indicated via a March 6, 2014 Residual

Functional Capacity Questionnaire that (1) Petitioner’s bilateral carpel tunnel syndrome

presented limitations in doing repetitive reaching, handling, and fingering, (2) Petitioner could

only use her hands and fingers for only 1-10% of an 8-hour work-day, and (3) Petitioner would

be absent from work more than four times per month as a result of her impairments, the ALJ


MEMORANDUM DECISION AND ORDER - 9
pointed out that the medical record (including Ms. King’s own treatment notes) did not support

such restrictions. See (AR 22) (citing (AR 449-450). To be sure, there has never been a

diagnosis of bilateral carpal tunnel syndrome and no impairment supporting Ms. King’s opinion

that the claimant is able to use her hands and fingers for only 1-10% of the workday (“a very

significant limitation”). (AR 22).2 Moreover, Ms. King’s opinion that Petitioner would miss

more than four days of work per month is entirely speculative with no narrative explanation. See

id. When evaluating medical opinions, the ALJ is not required to accept an opinion that is brief,

conclusory, or inadequately supported by objective findings. See Bayliss, 427 F.3d at 1216. In

short, the ALJ provided sufficient reasons for giving Ms. King’s opinions only little weight. See

(AR 22) (“Accordingly, I give Ms. King’s medical source statement little weight, as it relies on

impairments that do not exist, relies on impairments that result in no symptoms, and is

speculative without explanation).3

       Finally, Ms. King’s restricting opinions do not exist in isolation. In addition to Dr.

Heckard, state agency medical consultants opined that Petitioner retained the ability to perform a

wide variety of work, including her previous occupation as a graphics designer:

       Evidence shows you have a history most significant for advanced degenerative
       changes in your right knee and right thumb. Evidence shows you had one seizure
       from alcohol abuse, some decreased hearing in your left ear with normal on right

       2
           Petitioner responds that Dr. Heckard’s diagnosis of De Quervain’s tenosynovitis proves
that Petitioner “had a debilitating issue with her hand area, one that is similar to carpal tunnel
syndrome.” Pet.’s Brief, p. 11 (Docket No. 17). But this misses the point, as Dr. Heckard’s
diagnosis in this respect only goes so far in that it is untethered to any actual physical limitations
that Petitioner may have. See supra.
       3
          Additionally, as Petitioner acknowledges, Ms. King is not an “acceptable medical
source.” See Pet.’s Brief, p. 11 (Docket No. 17). ALJs are not to discount “other” medical
sources without explanation, but less weight may be afforded such “other” medical sources if the
ALJ provides “germane” reasons. See Ghamin v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014);
Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012). Germane reasons include the fact that an
opinion is inconsistent with objective medical evidence in the record. See Bayliss, 427 F.3d at
1218.

MEMORANDUM DECISION AND ORDER - 10
       and no difficulty with hearing and understanding normal conversation. Evidence
       supports a deformity in your wrist without true carpal tunnel findings on exam.
       There is no evidence of chronic bronchitis. Evidence shows you were recently
       diagnosed with chronic kidney disease, with most recent lab work in the normal
       range. Evidence shows your hypertension is well controlled. Evidence shows you
       retain good strength and mobility despite your discomfort. This office appreciates
       that until you have your knee repaired you would have difficulty with extensive
       walking and standing and you would have difficulty with [consistent] movement of
       your right hand and thumb. However, considering your age, education, work
       experience and medical condition it has been determined that you retain the ability
       to perform a wide variety of work activities, such as you have done in the past as a
       graphics designer as it is normally performed in the national economy. Your claim
       for benefits must be denied accordingly.

(AR 108, 126); see also (AR 22) (ALJ assigning opinions from State Agency medical experts

“significant weight” because their conclusions “are based on a thorough review of the available

medical records and a comprehensive understanding of agency rules and regulations” and are

“internally consistent and well supported by a reasonable explanation and the available

evidence.”).4

       To be clear, there is no dispute that Petitioner has a multitude of issues surrounding the

osteoarthritis in her right hand (acknowledged as severe by the ALJ); rather, the focus is upon

the lack of corroboration in the medical record (including Ms. King’s own treatment notes) to the

substantial physical limitations Ms. King highlights and Petitioner now correspondingly argues.

The Court agrees with the ALJ that Ms. King’s opinions as to the Petitioner’s allegedly severe

limitations are not supported by the evidence of record. The Court finds that the ALJ’s decision

to discount and give little weight to such opinions is supported by clear and convincing, specific,

and legitimate reasons for doing so. This is not the same as a finding by this Court that

Petitioner is not disabled under the applicable rules and regulations. The Court has considered



       4
           Though according these opinions significant weight in terms of exertional, postural,
manipulative, and environmental limitations, the ALJ found that Petitioner is “additionally
limited to no forceful gripping, grasping, or torqueing with her right upper extremity.” (AR 22).

MEMORANDUM DECISION AND ORDER - 11
the conflicting evidence appropriately identified by Petitioner in support of her position on this

point, but such evidence was not as favorably received as Petitioner naturally hoped. Instead, the

Court is ruling here that the ALJ’s decision to question Ms. King’s disability opinion contains

appropriate reasons for reaching and supporting that decision. As required by controlling law,

the ALJ will not be second-guessed in this respect. See Batson v. Comm’r of Social Security

Admin., 359 F.3d 1190, 1193 (9th Cir. 2004) (“[T]he Commissioner’s findings are upheld if

supported by inferences reasonably drawn from the record, and if evidence exists to support

more than one rational interpretation, we must defer to the Commissioner’s decision.”) (internal

citations omitted); see also Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (“Where

evidence is susceptible to more than one rational interpretation, it is the ALJ’s conclusion that

must be upheld.”).

       2.      Petitioner’s Credibility

       As the trier-of-fact, the ALJ is in the best position to make credibility determinations and,

for this reason, his determinations are entitled to great weight. See Anderson v. Sullivan, 914

F.2d 1121, 1124 (9th Cir. 1990); see also Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)

(ALJ is responsible for determining credibility, resolving conflicts in medical testimony, and for

resolving ambiguities). In evaluating a claimant’s credibility, the ALJ may engage in ordinary

techniques of credibility evaluation, including consideration of claimant’s reputation for

truthfulness and inconsistencies in claimant’s testimony, or between claimant’s testimony and

conduct, as well as claimant’s daily activities, claimant’s work record, and testimony from

physicians and third parties concerning the nature, severity, and effect of the symptoms of which

claimant complains. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). Also, the

ALJ may consider location, duration, and frequency of symptoms; factors that precipitate and

aggravate those symptoms; amount and side effects of medications; and treatment measures

MEMORANDUM DECISION AND ORDER - 12
taken by claimant to alleviate those symptoms. See SSR 96-7p. In short, “[c]redibility decisions

are the province of the ALJ.” Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). However, to

reject a claimant’s testimony, the ALJ must make specific findings stating clear and convincing

reasons for doing so. See Holohan, 246 F.3d at 1208 (citing Reddick, 157 F.3d at 722).

       Here, Petitioner alleges an inability to perform her past relevant work, owing to the

impairments associated with her right wrist. See, e.g., Pet.’s Brief, p. 12 (Docket No. 17)

(“Because [Petitioner’s] past relevant work requires frequent handling, the ALJ’s Step 4 findings

are also erroneous. Indeed, it is absurd to conclude that [Petitioner] has the capacity to perform a

prior job that actually caused her current arthritic condition.”) (internal citation omitted); see also

(AR 35) (Petitioner’s attorney implying during February 17, 2016 hearing that Petitioner is not

capable of even sedentary work). For example, within her February 4, 2014 and April 13, 2014

“Function Report(s) – Adult,” Petitioner states:

       •       “My carpal tunnel . . . issues are worsening as time goes on . . . . Wrist
               issues mainly in right hand, thumb [and] wrist. Goes numb and has pain
               with use. Hard to grasp small objects or to use nail clippers, tweezers; hard
               to open packages, simple jars/bottles at times – sometimes sudden burning
               sensations. My fingers/hands almost always cold/freezing. . . . . Wear wrist
               braces daily as needed . . . . Taking a long time even to write and fill out
               these forms [as] fingers go numb [and] pain off/on.” (AR 300-301); see
               also (AR 402) (Petitioner describing wrist pain in 2013 as: “wrist (right
               mainly) carpal tunnel, thumb pain/wrist (swelling below thumb), left side
               starting to get numb at times. Hard to use nail clippers, scissors, tweezers
               (near impossible to cut nails) grasping with thumb hard, as well as opening
               simple jars, packages, cans, etc. (sometimes a sudden burning sensation),
               fingers/hands almost always cold/freezing.”). (AR 300-01).

       •       “Some days can’t hold curling iron to curl hair. Problems trying to shave
               legs.” (AR 302).

       •       “I have to start [preparing for meals] early if need to cut up things for like
               tacos, etc. Nothing fancy. Much slower at getting things open/prepped.
               Husband does main cooking.” (AR 304).

       •       “Haven’t cross-stitched, too hard to hold sewing needle for long.” (AR
               306).


MEMORANDUM DECISION AND ORDER - 13
       •      Identifying wrist/hand condition as affecting “lifting,” “reaching,” and
              “using hands.” (AR 307, 340).

       •      “I feel my main issues are now with my knee [and] wrist (right both).
              Limited to lifting light weight. . . . . I have not had any testing on the above
              listed recently so can’t remark on extent of damages” (AR 310).

       •      “Still have major issues with pain etc. knee(s), wrists, feet, back, etc. Carpal
              tunnel/ACL/etc.        Diagnosed with osteoarthritis recently in right
              hand/thumb. . . . . It is in my right hand, my primary used hand. My
              symptoms, etc. are like last Function Report, only pain is getting worse. My
              back, hips, wrists (mainly right), feet, knees (mainly right), sometimes neck
              are all showing signs of deteriorating. . . . . The osteoarthritis affects a lot
              of things that I do or can do, limitations with my right hand are affecting the
              way things can normally be done. Hard to clip nails, hold tweezers, scissors,
              opening things, working with small items, buttons, tying shoes, etc. . . . .
              Have pain in right knee and hand all the time. . . . . My circulation in hands
              makes them cold most of the time. I am only able to fill these papers out
              over a course of the weekend as either pain or numbness. I am even wearing
              hand brace the whole time. (AR 332-33).

       •      “Used to bake from scratch a lot but stirring is too much. Small needlework
              is too hard anymore.” (AR 335).

       •      “Harder to button, tying shoes more difficult. Takes longer to do hair
              (which I keep short). Curling iron – lose grip/feeling. Hard to get legs
              [shaved].” Id.

       •      “Prep work/cutting etc. takes longest. Used to cook/bake all the time,
              especially during Harvest and Holidays. I am slower and hands get hurting
              too much.” (AR 337).

       •      “Crocheting is getting too hard any more. No more cross-stitching – needles
              hard to hold. Hard to hold small items, can’t hike/climb in woods like used
              to, knees/legs won’t let me. Can’t throw disk golf anymore.” (AR 339).

She went on to confirm as much during the February 17, 2016 hearing, testifying in response to

questions from her attorney as follows:

       Q:     I see. All right. So let’s talk about your hand now. All right. So same
              question for your hand as I, as I asked you for your knee, what sort of
              activities or movements or what have you irritate that right hand?

       A:     Twisting, opening jars, pinching, gripping like a pencil, sewing needles. I
              can’t do any needlepoint anymore. I can hold onto crochet hooks once in a
              while, you know, for a time, but then I get trigger fingers, which could be
              from holding my cane that aggravates. I’ll switch back and forth between

MEMORANDUM DECISION AND ORDER - 14
           hands because I have, you know, pain in both hands now. My right hand
           mostly was probably because I used the mouse when I was going the
           computers for so many years.”

                                           ....

    Q:     Okay. So again, if we, if we go back to what you used to do for the, for the
           newspaper or the what – whatever, what’s that word, the type-setting job.

    A:     Type work.

    Q:     Okay. What sort of specific duties from that job would be difficult for you
           with your right hand?

    A:     Doing long periods of typing or moving a mouse and –

                                           ....

    Q:     All right. Are you able to, to button buttons?

    A:     I can, but it’s a – it’s tough sometimes. I’m, I’m tending more to pull up
           jeans or pants versus zippers and buttons because they’re hard.

    Q:     Okay. Can you hold . . . like a grip like a coffee cup for an extended period
           or –

    A:     Some days I can grab it. I’ll, I’ll have my brace on, but usually they’ll take
           both hands with – and get something hot or if it’s heavy.

    ....

    Q:     How much can you lift – let’s just focus on the right. How much can you
           lift and, and carry with the right arm and shoulder?

    A:     Weight wise I’m really not sure.

    Q:     All right. Well, let, let me give you some sample items, okay? Can you
           open the fridge and grab out a gallon of milk out of the fridge with the right
           hand?

    A:     I could try to grab it, but it feels like I’m – can drop it or I get snapping
           stabbing pains. And I have dropped a couple times, made a big mess. But
           it just – it tries to give out.

                                           ....




MEMORANDUM DECISION AND ORDER - 15
        Q:     Do you ever – do you need to support things . . . in the, in the right hand
               with the left hand?

        A:     Yes, because I tend to lose my grip. Even like if I’m carrying a plate from
               the counter over to the dinner table I got to use both hands. I can’t just hold
               in one hand.

(AR 46-48).

        The ALJ, however, concluded that, while Petitioner’s medically-determinable

impairments could reasonably be expected to cause her alleged symptoms, her “statements

concerning the intensity, persistence, and limiting effects of these symptoms are not entirely

credible . . . .” (AR 19). The ALJ reached this conclusion because the record was inconsistent

with the limitations she described; her treatment was limited; and her alleged limitations were

contradicted by her daily activities. See (AR 19-22). As described to follow, the ALJ’s

justification in this regard amounts to clear and convincing reasons for questioning Petitioner’s

credibility.

        First, there is no dispute that Petitioner has problems with osteoarthritis of the right hand,

and that such problems are severe. The ALJ concluded as much when making his disability

determination. See supra (citing (AR 15) (ALJ concluding that Petitioner’s “osteoarthritis of the

right hand and of the right knee” represent “severe impairments”). Even so, the ALJ specifically

accounted for Petitioner’s limitations during the fourth step of the sequential process (RFC

analysis). See (AR 18) (Petitioner “is never able to perform forceful gripping, grasping, or

torqueing with the right dominant upper extremity . . . .”)); see also supra (discussing Dr.

Heckard’s, Ms. King’s, and State Agency medical consultants’ opinions as part of RFC

analysis). Therefore, to the extent Petitioner’s arguments insist on the existence of certain

limiting impairments, they miss the point because the acknowledged right-hand limitations in the




MEMORANDUM DECISION AND ORDER - 16
RFC accommodate her symptoms. The question at this stage is not whether such limitations

exist but, rather, whether Petitioner is able to work even with such limitations.

       Second, as to the objective medical evidence, the ALJ properly noted (1) Petitioner’s

alleged onset date is related to a one-time seizure activity, not joint pain; (2) Petitioner did not

begin using a cane for reasons related to knee symptoms; and (3) her first report of significant

right knee symptoms was approximately five years after she stopped working. See (AR 20). The

ALJ concluded that these factors “are indicative that the claimant did not stop working for

reasons primarily related to her alleged pain symptoms, indicative that her pain symptoms have

not been as severe as alleged between 2008 and 2013, and indicative of possible over-reporting

of symptoms in connection with her application for benefits.”) (emphasis added); see also id

(ALJ noting Petitioner’s inconsistent statements to medical provider that she had no history of

alcohol use, despite her previous alcohol-related seizure activity) (citing (AR 394, 451)).

“Objective medical evidence [(including the amount of treatment)] . . . is a useful indicator to

assist us in making reasonable conclusions about the intensity and persistence of [a claimant’s]

symptoms.” 20 C.F.R. §§ 404.1529(c)(2-3), 416.929(c)(2-3) (emphasis added).

       Third, concerning the available post-onset date medical evidence, the ALJ considered the

findings from Petitioner’s medical providers. See (AR 20-22). Again, each of these records

unquestionably supports the existence of medical conditions impacting Petitioner’s right hand.

However, from this review the ALJ identified discrepancies between Petitioner’s allegations and

the medical evidence. The ALJ also triangulated a “common denominator” among the medical

providers’ opinions concerning Petitioner’s limitations that ultimately was reflected within the

ALJ’s RFC assessment. See id. (comparing notes from Dr. Heckard, Gilbert Crane, M.D., Ms.

King, and State Agency medical consultants). Considered together and tested against one




MEMORANDUM DECISION AND ORDER - 17
another for consistency and supportability, these opinions reveal a disconnect between

Petitioner’s claimed inability to work and the medical record.

       Finally, the ALJ concluded that Petitioner’s daily activities were inconsistent with her

allegations of disabling symptoms and limitations, pointing out:

       The claimant’s function reports reflect good activities of daily living, despite
       alleging an inability to be on her feet for more than about 15 minutes at a time.
       Specifically, she takes care of her grandkids on some mornings (ages four and seven
       at the time of her application), dropping them off at school or therapy (one child
       has autism) up to 10 times per month, takes her dog for walks, is able to prepare
       simple meals for herself and for her grandchildren, and remains able to drive. The
       claimant also stated that she performs grocery shopping 2 to 4 times per week,
       shopping for 30 to 60 minutes (adding that she will go to the store 4 to 5 times per
       week for the purpose of exercising). She further stated that she was able to perform
       yard work such as mowing with a powered mower and watering the flowers/garden
       (taking breaks approximately every 15 to 20 minutes depending on the day), and
       stated that she is able to perform household chores such as making the bed, doing
       the dishes, vacuuming, and light housecleaning, performing these activities for a
       few hours. Where the claimant alleged that she needed help, it was for more
       difficult activities such as taking out heavy trash or moving large/heavy items
       requiring getting on her knees or climbing. The ability to perform such activities
       is not indicative of an individual who was totally disabled as of the time that she
       stopped working in 2009 or as of her alleged onset date related to her one-time
       seizure in 2011.

(AR 20) (citing (AR 300-310, 332-42)) (emphasis added).

       In other words, the ALJ appropriately did not reject Petitioner’s complaints that she

suffers from certain impairments; rather, considering and discussing her daily activities

(including those reflected in the medical record) his focus was on Petitioner’s claim that she

cannot work because those impairments allegedly limit her ability to work. See, e.g., Madrid v.

Colvin, 2016 WL 1161978, at *10, n.8 (N.D. Cal. 2016) (“The Ninth Circuit has held that ‘the

adjudicator may not discredit a claimant’s testimony of pain and deny disability benefits solely

because the degree of pain alleged by the claimant is not supported by objective medical

evidence.’ As discussed herein, the ALJ did not reject Plaintiff’s allegations that she suffers




MEMORANDUM DECISION AND ORDER - 18
hand pain, but rather evaluated record evidence regarding Plaintiff’s alleged diminished

dexterity.”) (quoting Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir. 1991)).

       Together, these reasons offer clear and convincing explanations as to why the ALJ did

not find Petitioner’s testimony entirely credible. This is not to say that the Court conclusively

finds Petitioner not to be disabled under the applicable rules and regulations, or that Petitioner

does not suffer from chronic pain. Here also, Petitioner identifies (or at least suggests the

existence of) conflicting evidence in support of her position. While such conflicting evidence

may not have been given the weight Petitioner would have preferred, the ALJ’s decision to doubt

Petitioner’s credibility in denying disability benefits contains clear and convincing reasons for

doing so. As required by controlling law, the ALJ will not be second-guessed as to such

conclusions, on the record here and the justifications provided. See Batson v. Comm’r of Soc.

Sec. Admin., 359 F.3d 1190 (9th Cir. 2004) (“[T]he Commissioner’s findings are upheld if

supported by inferences reasonably drawn from the record, and if evidence exists to support

more than one rational interpretation, we must defer to the Commissioner’s decision.”) (internal

citations omitted). Therefore, the Court will not substitute its judgment when the evidence in the

record can support the ALJ’s findings.

                                       IV. CONCLUSION

       The ALJ is the fact-finder and is solely responsible for weighing and drawing inferences

from facts and determining credibility. Allen, 749 F.2d at 579; Vincent ex. rel. Vincent, 739 F.2d

at 1394; Sample, 694 F.2d at 642. If the evidence is susceptible to more than one rational

interpretation, one of which is the ALJ’s, a reviewing court may not substitute its interpretation

for that of the ALJ. Key, 754 f.2d at 1549.

       The evidence relied upon by the ALJ can reasonably and rationally support the ALJ’s

well-formed conclusions, even though such evidence may be susceptible to a different

MEMORANDUM DECISION AND ORDER - 19
interpretation. Accordingly, the ALJ’s decisions as to Petitioner’s disability claim were based on

proper legal standards and supported by substantial evidence. Therefore, the Commissioner’s

determination that Petitioner is not disabled within the meaning of the Social Security Act is

supported by substantial evidence in the record and is based upon an application of proper legal

standards.

       The Commissioner’s decision is affirmed.

                                           V. ORDER

       Based on the foregoing, the decision of the Commissioner is AFFIRMED and this action

is DISMISSED in its entirety, with prejudice.



                                                     DATED: March 28, 2019

                                                     _________________________
                                                     Ronald E. Bush
                                                     Chief U.S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 20
